Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 02/22/2022. Claims 1-2, 4-10, 12-17, and 20 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 9, filed 02/22/2022, with respect to the objection to claim 1 have been fully considered and are persuasive. The amendments to the claims have overcome the objection. Therefore, the objection to claim 1 has been withdrawn. 
Applicant’s arguments, see page 9, filed 02/22/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 1-20 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 02/22/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §101 have been fully considered and are persuasive. The amendments to claims 1-20, particularly in regards to Prong Two of Step 2A, have overcome the rejection. The rejection of claims 1-20 under 35 U.S.C. §101 has been withdrawn. 
Applicant's arguments, see pages 10-15, filed 02/22/2022, with respect to the rejection of the amended claim 1 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues on pages 12-13 that Elazary does not teach or suggest generating, by a processor of the robot, a plurality of subtasks according to a plurality of route sections comprised in route information from the current position to the destination; and determining, by the processor, a difficulty level of a current subtask of the plurality of subtasks in real time during driving along a route section corresponding to the current subtask based on a driving difficulty level of the current subtask and time delay level of the current subtask, as recited in independent claim 1. Specifically, applicant argues on page 13 that Elazary does not teach “generating a plurality of subtasks from the given task.” However, as explained in detail below, Elazary teaches that tasks can have an established TaskID and then can be made into a sequence of subTaskIDs which can be mapped to operators or a different router [Column 15, lines 18-33] In FIG. 14, Task ID1 maps to a sequence of tasks (subtasks), where the next task to be executed is a navigation task (TaskID2) which moves the robot from its current location to a destination given by a parameter. Applicant also argues that Elazory does not teach determining a difficulty level of a current subtask, and determining an operator to assist in performance of the current subtask according to the difficulty level of the current subtask. However, as discussed in further detail below, the system of Elazory assigns operators based on their skill or expertise level to complete an assigned task [Claim 16], in addition to routing subtasks based on operator familiarity, aptitude, access rights, end user preference, and other qualities [Column 3, lines 28-39], which means that a difficulty level is assigned to a subtask and the skill level of the operator is matched to handle the given task. Applicant also argues that Berard does not teach or suggest the missing features of independent claim 1. Specifically, applicant argues that Berard does not teach or suggest determining, by the processor, a difficulty level of a current subtask of the plurality of subtasks in real time during driving along a route section corresponding to the current subtask based on driving difficulty level of the current subtask and time delay level of the current subtask; and determining, by the processor, an operator to assist in performance of the current subtask according to the difficulty level of the current subtask, as recited in independent claim 1. Examiner admits that Berard does not teach determining, by the processor, a difficulty level of a current subtask of the plurality of subtasks in real time during driving along a route section corresponding to the current subtask on driving difficulty level of the current subtask and time delay level of the current subtask. However, Berard does teach “determining, by the processor of the robot, a plurality of subtasks according to a plurality of route sections comprised in route information from a current position to the destination, and driving along the route comprises driving along a route section.” Specifically, Berard teaches a movement task that is divided into subtasks in which the movement route is broken into sections, illustrated in FIG. 6A. Applicant is correct in arguing that Berard does not teach semi-autonomous execution of robotic tasks, or the features of amended claim 1 associated with the difficulty level of a subtask and an operator to assist in performance of a subtask according to difficulty level of the subtask on page 14. However, the rejection of these features does not rely on Berard, as Elazory teaches the features associated with the difficulty level of a subtask and an operator to assist in performance of a subtask according to difficulty level of the subtask, as discussed below. Applicant argues on page 14 that Elazary in view of Poursohi do not teach the elements of the amended claim 1. Specifically, applicant argues that Poursohi, which previously taught the elements of now canceled claim 3, does not teach “determining the difficulty…a difficulty level of a current subtask of the plurality of subtasks in real time during driving along a route section corresponding to the current subtask based on driving difficulty level of the current subtask and time delay level of the current subtask.” Applicant specifically argues that Poursohi’s disclosure is different from the difficulty level of the current subtask recited in the amended claim 1, which refers to the degree to which it is difficult for the robot to complete the subtask by itself. However, Poursohi teaches that the difficulty level can be based on the mechanical difficulty inversely proportional to the amount of mechanical component usage of the device. Specifically, Poursohi teaches one example wherein one of the two subtasks may involve a large amount of lifting of heavy objects, and therefore may have a high degree of mechanical difficulty, while the other of the two subtasks may involve traversing a short distance on a smooth path, and therefore may have a low degree of mechanical difficulty. In the case when robot 564 has an amount of mechanical component usage less than the amount of mechanical component usage of robot 566, or less than the average amount of mechanical component usage of available devices (including robots 562, 566, and 568, for example), the subtask with the high degree of mechanical difficulty may be determined as the subtask for robot 564 to execute [Column 16, lines 17-34]. This means that the difficulty level relates to the degree to which it is difficult for the robots to complete each subtask by themselves, and assigns robots to subtasks according to their ability to handle the difficulty levels. Poursohi also teaches that the method includes determining when a subtask has not been executed after a predetermined time, and alters the difficulty level of a task based on the time delay by updating the subtask execution before querying a second device for executing the subtask [Column 21, line 67, and Column 22, lines 1-10], so Poursohi teaches that the difficulty level is also determined based on the time delay of the current subtask. Applicant also argues on page 14 that determining an operator based on driving difficulty of a current subtask of amended claim 1 is distinguished from the movement prohibition area of Yang. However, Yang is not relied on in the rejection of claim 1. Applicant also argues on page 15 that the time delay level of amended independent claim 1 is different from the correction information for the job completion time of Yamada, and that Yamada is silent on determining difficulty of a current subtask based on the time delay. However, Yamada is only used to teach that the processor determines a level of time delay, and in the amended claims, Yamada is used to teach that the time delay taught by Poursohi can be a level of time delay. Poursohi teaches the element of determining the difficulty level of a subtask based on the time delay, as detailed below. Similarly, claim 15, which claims similar elements as claim 1, is rejected under the same reasoning as claim 1. Claims 2, 4-10, 12-14, 16-17, and 20, which depend from claims 1 and 15, are also still rejected by virtue of their dependency, and in light of the references discussed in further detail below. 

Claim Objections
Claim 1 objected to because of the following informalities: claim reads “…the current subtask based on driving difficulty level of the current subtask” in line 9. Claim should read “…the current subtask based on the driving difficulty level of the current subtask” instead.  Appropriate correction is required.
Claim 15 objected to because of the following informalities: claim reads “…the current subtask based on driving difficulty level of the current subtask” in lines 10-11. Claim should read “…the current subtask based on the driving difficulty level of the current subtask” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al. US 9457468 B1 (“Elazary”) in view of Berard et al. US 9987745 B1 (“Berard”), Poursohi et al. US 8428777 B1 (“Poursohi”), and Yamada US 20190042170 A1 (“Yamada”).
	Regarding Claim 1. Elazory teaches a robot control method, comprising: 
	receiving, via a transceiver of a robot or a user interface screen of the robot, task information on a task of driving from a current position of the robot to a destination (a robot control method in which a scheduler maps tasks based on a task ID. In one example, a task is mapped to a navigation algorithm which moves the robot autonomously from its current location to a destination given by a parameter [Column 15, lines 34-46]. FIG. 1 shows humans controlling/communicating with the robot or robots to accomplish various tasks, and the modules are used to facilitate communications between the robots, operators, and algorithms as well as secure and monitor the tasks being performed [Column 4, lines 59-65, and Column 5, lines 1-5]); 
	generating, by a processor of the robot (the computational modules used in all the systems of Elazory can be in any forms including micro-controllers, GPUs, ASIC, CPUs, etc. [Column 12, lines 51-53]), a plurality of subtasks (tasks can have an established TaskID and then can be made into a sequence of subTaskIDs which can be mapped to operators or a different router [Column 15, lines 18-33] In FIG. 14, Task ID1 maps to a sequence of tasks (subtasks), where the next task to be executed is a navigation task (TaskID2) which moves the robot from its current location to a destination given by a parameter);
	determining, by the processor, a difficulty level of a current subtask of the plurality of subtask (the system of Elazory assigns operators based on their skill or expertise level to complete an assigned task [Claim 16], in addition to routing subtasks based on operator familiarity, aptitude, access rights, end user preference, and other qualities [Column 3, lines 28-39], which means that a difficulty level is assigned to a subtask and the skill level of the operator is matched to handle the given task); and 
	determining, by the processor, an operator to assist in performance of the current subtask according to the difficulty level of the current subtask (a human and robot distributed operating system (HaRD-OS) that efficiently and dynamically connects different human operators and algorithms to multiple remotely deployed robots based on the task(s) that the robots are to complete. Specifically, the HaRD-OS selects a human operator that is best suited to handle a task confronting a robot manually or semi-autonomously or an algorithm that is best suited to handle the task fully autonomously, and the HaRD-OS switches human operators and algorithms as the tasks change and different skills sets are needed to operate the robot. A selected human operator or selected algorithm is permitted limited control over a robot in need of completing a task. The limited control restricts the human operator or algorithm to a certain set of actuators and sensors of the robot needed to complete the task while other actuators and sensors are unusable by that human operator or algorithm for the task. Control is relinquished when the task is completed or an error is encountered at which time the HaRD-OS can again select a different human operator or algorithm for a subsequent task [Column 2, lines 21-36]. This reads on dividing the task into subtasks wherein a different human operator takes over for each subtask according to the difficulty level of the current subtask. “[T]he HaRD-OS can route subtasks based on operator familiarity, aptitude, access rights, end user preference, time zones, costs, efficiency, latency, privacy concerns, etc.” [Column 3, lines 29-31]), 
	controlling a driver of the robot by the processor to make the robot drive along the route corresponding to the current subtask according to at least one control command of the operator (the computer-implemented method includes assigning remote control of the particular robot by routing commands from the optimal robot operator [Claim 18]. The HaRD-OS assigns limited control to a selected human operator to a certain set of actuators and sensors of the robot needed to complete the task [Column 2, lines 21-36]. The robot hardware in FIG. 8 includes any embodiment that can both sense and manipulate objects around it as well as itself. This includes but is not limited to robotic platforms that are capable of manipulating objects using a robotic arm or are capable of navigating using a mobile platform. The robotic platform does not necessarily need to be mobile or manipulate objects [Column 12, lines 63-67, Column 13, lines 1-2]. This means that the actuators controlled by a human operator could include actuators necessary for driving the robot),
	wherein the determining the operator comprises: 
	recruiting applicants for the subtask; and 
	selecting the operator from among the applicants based on reliability of the applicants (a computer-implemented method for optimally scheduling a plurality of robot operators to remotely control any of a plurality of robots distributed to a plurality of locations, the computer-implemented method comprising: receiving a task for execution by a particular robot of the plurality of robots; issuing to each operator of the plurality of operators a cost and availability request for controlling the particular robot in performance of the task; receiving from each operator of the plurality of robot operators in response to said issuing, at least cost and availability of each of the plurality of robot operators for controlling the particular robot in performance of the task; selecting an optimal robot operator from the plurality of robot operators based on said cost and availability of each of the plurality of robot operators; and assigning remote control of the particular robot to the optimal robot operator during performance of the task [Claim 15]. This method involves a plurality of human operators wherein a cost of each human operator is based on a skill level or expertise level of the human operator in performing the task [Claim 16]).
	Elazary does not teach:
	generating, by a processor of the robot, a plurality of subtasks according to a plurality of route sections comprised in route information from a current position to the destination, and driving along the route comprises driving along a route section.
	However, Berard teaches:
	generating, by a processor of the robot, a plurality of subtasks according to a plurality of route sections comprised in route information from a current position to the destination, and driving along the route comprises driving along a route section (a robot comprising: at least one actuator, a processor configured to execute instructions to perform operations, where the operations comprise obtaining a task-level goal for a robot associated with one or more sub-goals, wherein carrying out an operation in pursuance of a given sub-goal involves controlling at least one actuator of the robot, and wherein accomplishment of the one more sub goals accomplishes the task-level goal [Claim 1]. Berard teaches a movement task that is divided into subtasks in which the movement route is broken into sections, illustrated in FIG. 6A. FIG. 6A shows a robot task of moving to the other side of a closed door, which is broken into sub-goals at 622, 626, and 628 [Column 13, lines 32-41]. These goals include moving to a door, moving through the door, and finishing moving through the door, all of which show that these route sections are divided according to route sections from a current position to the destination).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with generating, by a processor of the robot, a plurality of subtasks according to a plurality of route sections comprised in route information from a current position to the destination, and driving along the route comprises driving along a route section as taught by Berard so that the system can divide subtasks to be performed while the robot travels towards its destination.
	Elazary also does not teach:
	determining, by the processor, a difficulty level of a current subtask of the plurality of subtasks in real time during driving along a route section corresponding to the current subtask on driving difficulty level of the current subtask and a time delay of the current subtask.
	However, Poursohi teaches:
	determining, by the processor, a difficulty level of a current subtask of the plurality of subtasks in real time during driving along a route section corresponding to the current subtask on driving difficulty level of the current subtask and a time delay of the current subtask (a method and system for distributing tasks among robotic devices, wherein the task may comprise a plurality of subtasks [Column 2, lines 28-32]. Determining a subtask for the device to execute may include selecting a subtask that has a degree of mechanical difficulty inversely proportional to the amount of mechanical component usage of the device [Column 16, lines 35-43]. The robots 402, 404, 406 and 408 of FIG. 4 may perform any number of actions with an area, people, other robots, etc. In one example, each robot 402, 404, 406 and 408 has WiFi or other network based connectivity and will upload/publish data to the cloud 410 that can then be shared with any other robot. In this manner, each robot 402, 404, 406 and 408 shares experiences with each other to enable learned behaviors. For example, the robot 402 may traverse a pathway and encounter an obstacle, and can inform the other robots 404, 406, and 408 (through the cloud 410) of a location of the obstacle, which means that the robots can share information even while driving. Each robot 402, 404, 406, and 408 will have access to real-time up to date data. In another example, the robot 404 can download data indicating images seen by the other robots 402, 406, and 408 to help the robot 404 identify an object using various views (e.g., in instances in which the robots 402, 406, and 408 have captured images of the objects from a different perspective) [Column 9, lines 36-52]. In one example wherein one of the two subtasks may involve a large amount of lifting of heavy objects, and therefore may have a high degree of mechanical difficulty, while the other of the two subtasks may involve traversing a short distance on a smooth path, and therefore may have a low degree of mechanical difficulty (also teaches that the subtask is along a route section corresponding to the current subtask). In the case when robot 564 has an amount of mechanical component usage less than the amount of mechanical component usage of robot 566, or less than the average amount of mechanical component usage of available devices (including robots 562, 566, and 568, for example), the subtask with the high degree of mechanical difficulty may be determined as the subtask for robot 564 to execute [Column 16, lines 17-34]. The method of Poursohi also comprises determining that the second device is unable to execute the first subtask when the second device has not executed the first subtask after a predetermined time [Claim 13]. The subtask parameters may include a subtask execution time, which may define a predetermined time within which the second device is expected to execute the subtask. In this case, when the subtask has not been executed after the predetermined time, the server may determine that the second device is unable to execute the task. In another case, the server may query the second device for a subtask execution update indicating progress of executing the subtask, and determine whether the second device is able to execute the subtask based on a response from the second device [Column 21, line 67, and Column 22, lines 1-10], meaning that the system adjusts the difficulty level of a task based on any time delays).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with determining, by the processor, a difficulty level of a current subtask of the plurality of subtasks in real time during driving along a route section corresponding to the current subtask on driving difficulty level of the current subtask and a time delay of the current subtask as taught by Poursohi so as to allow the robot to determine the difficulty of a subtask as it is driving in case a factor of the task changes and alters the difficulty level.
	Elazary in combination with Poursohi also do not each:
	the time delay is a time delay level.
	However, Yamada teaches:
 	the time delay is a time delay level (a robot with a processor that sends job completion time information when a job is completed from a monitored device to a terminal device to display the job completion information [paragraph 161]. When a specific event causing a change in the time until job completion occurs (a specific event producing a difference between the expected job completion time information and the actual time when the job will be completed) on the monitored device, the processor sends the job completion time information to the terminal device by push notification. This push notification is a form of communication in which the sending side sends information without receiving a request from the receiving side [paragraph 161]. This push notification is a form of communication in which the sending side sends information without receiving a request from the receiving side. If correction information is sent from the server system to the terminal device, push notification of the correction information is originated by the server system simply sending the correction information to the terminal device. Change in the time to job completion indicates a delay or an advance in job progress. More specifically, if a change in the time to job completion occurs, the previously expected job completion time information may become disconnected from (different from) the actual time until the job is completed [paragraph 164]. Note that if remaining time information is used as the job completion time information, and the remaining time decreases 5 minutes when the clock counts down 5 minutes, the change in the remaining time changes as expected, and this change is therefore not considered to be a change in the time until job completion as used in this embodiment of the invention, which means that there is a threshold level of time delay that must occur before the time information becomes disconnected from the actual time until the job is completed).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with the time delay is a time delay level as taught by Yamada so that the robot can incorporate errors in travel time into its determination of difficulty levels.
	Regarding Claim 2. Elazory in combination with Berard, Poursohi, and Yamada teaches the robot control method of claim 1.
	Elazary does not teach:
	wherein the generating a plurality of subtasks comprises: 
	generating route information on the route based on map data;
	obtaining the plurality of route sections from the route information; and 
	generating the plurality of subtasks corresponding to the plurality of route sections.
	However, Berard teaches:
	wherein the generating a plurality of subtasks comprises: 
	generating route information on the route based on map data;
	obtaining the plurality of route sections from the route information; and 
	generating the plurality of subtasks corresponding to the plurality of route sections (the robot processor can receive information from sensors that the robot may use to determine an external environment state [paragraph 36]. In an example embodiment, the external environmental state may include a map of solid objects and/or movement boundaries [Column 7, lines 9-18]. The action of a robot that achieves the task-level goal may depend upon the state of the robot, performance capabilities and constraints of the robot, the state of the environment, and/or other aspects of the environment. The robot may walk toward an object if it is out of reach of the robot’s manipulator, and so the “walk toward object” action might only be performed when the robot’s position is beyond a threshold distance from the object. Thus, the “reach and pick up object” action might only be performed when the robot's position is within the threshold distance from the object. In this example, the particular operation for the robot to perform in order to accomplish (or working toward accomplishing) the task-level goal depends upon a condition—whether or not the robot is within a threshold distance of the object [Column 3, lines 62-67, and Column 4, lines 1-12]. Sub-goals can include things such as “walk toward object” and “reach and pick up object” [Column 3, lines 13-15], and this means that the task is divided into subtasks according to a division of sections among a robot’s route, where the robot performs the subtask of picking up the object when the robot is within a threshold distance of the object).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with wherein the generating a plurality of subtasks comprises: generating route information on the route based on map data; obtaining the plurality of route sections from the route information; and generating the plurality of subtasks corresponding to the plurality of route sections as taught by Berard so that the system can divide subtasks to be performed based on different areas that the robot would have to travel through to reach its target destination.
	Regarding Claim 6. Elazory in combination with Berard, Poursohi, and Yamada teaches the robot control method of claim 1.
	Elazary also teaches:
	wherein the determining a difficulty level comprises: 
	obtaining, by the processor, an estimated travel time (a scheduler can receive a request for quotes (RFQs) to get the time and cost quote of the required task [Column 7, lines 64-67, Column 8, lines 1-6]); 
	determining, by the processor, efficiency based on the estimated travel time; and
	determining, by the processor, the difficulty level based on the efficiency (When a task gets initialized via the task initialization module, and the request is allowed to proceed, it would then get routed to the modules that are capable of completing the task. This is handled by a multiplexer and the scheduler which will use various parameters such as costs and efficiencies to determine the most optimal module to complete the task. In this context, cost is in reference to an actual monetary fee, while efficiency is determined in terms of time, fewest operations, and other optimal criteria [Column 7, lines 19-43]).
	Elazary does not teach:
	obtaining, by the processor, an estimated travel time and an actual travel time of the current subtask; and
	determining, by the processor, the time delay level of the current subtask based on the estimated travel time and the actual travel time, wherein the efficiency is based on the time delay level.
	However, Yamada teaches:
	obtaining, by the processor, an estimated travel time and an actual travel time of the current subtask; and
	determining, by the processor, the time delay level of the current subtask based on the estimated travel time and the actual travel time, wherein the efficiency is based on the time delay level (a robot with a processor that sends job completion time information when a job is completed from a monitored device to a terminal device to display the job completion information [paragraph 161]. When a specific event causing a change in the time until job completion occurs (a specific event producing a difference between the expected job completion time information and the actual time when the job will be completed) on the monitored device, the processor sends the job completion time information to the terminal device by push notification. This push notification is a form of communication in which the sending side sends information without receiving a request from the receiving side [paragraph 161]. This push notification is a form of communication in which the sending side sends information without receiving a request from the receiving side. If correction information is sent from the server system to the terminal device, push notification of the correction information is originated by the server system simply sending the correction information to the terminal device. Change in the time to job completion indicates a delay or an advance in job progress. Change in the time to job completion indicates a delay or an advance in job progress. More specifically, if a change in the time to job completion occurs, the previously expected job completion time information may become disconnected from (different from) the actual time until the job is completed [paragraph 164]. Note that if remaining time information is used as the job completion time information, and the remaining time decreases 5 minutes when the clock counts down 5 minutes, the change in the remaining time changes as expected, and this change is therefore not considered to be a change in the time until job completion as used in this embodiment of the invention, which means that there is a threshold level of time delay that must occur before the time information becomes disconnected from the actual time until the job is completed).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with obtaining, by the processor, an estimated travel time and an actual travel time of the current subtask; and determining, by the processor, the time delay level of the current subtask based on the estimated travel time and the actual travel time, wherein the efficiency is based on the time delay level as taught by Yamada so that the robot can incorporate errors in travel time into its determination of difficulty levels.
	Regarding Claim 7. Elazory in combination with Berard, Poursohi, and Yamada teaches the robot control method of claim 1.
	Elazary also teaches:
	wherein the recruiting applicants comprises: 
	determining, by the processor, whether to recruit applicants for the current subtask based on comparison between the difficulty level and a reference value (a robot control method wherein a plurality of robot operators comprises a plurality of human operators for controlling a robot in tasks partly involving human control of the robot, and wherein a cost of each human operator of the plurality of human operators is based on a skill level or expertise level of the human operator in performing said task [Claim 16]. The cost acts as a reference value and is compared to the difficulty level to determine which applicants should be recruited for the task).
	Regarding Claim 8. Elazory in combination with Berard, Poursohi, and Yamada teaches the robot control method of claim 1.
	Elazary also teaches:
	wherein the recruiting applicants comprises transmitting, through the transceiver of the robot, an applicant recruit message to at least one user who has subscribed to a robot support service for remotely controlling the robot (the method includes issuing to each operator of the plurality of robot operators a cost and availability request for controlling the particular robot in performance of the task, and receiving from each operator of the plurality of robot operators in response to said issuing a cost and availability of each of the plurality of robot operators for controlling the particular robot in performance of the task [Claim 15]. FIG. 1 shows how the operator at R2 receives the request to remotely control the robot, and the users must be subscribed to a robot support service in order to receive the requests of claim 15).
	Regarding Claim 9. Elazory in combination with Berard, Poursohi, and Yamada teaches the robot control method of claim 1.
	Elazary also teaches:
	wherein the selecting an operator comprises selecting, by the processor, an applicant having the highest reliability from among the applicants as the operator (the method includes issuing to each operator of the plurality of robot operators a cost and availability request for controlling the particular robot in performance of the task, and receiving from each operator of the plurality of robot operators in response to said issuing a cost and availability of each of the plurality of robot operators for controlling the particular robot in performance of the task [Claim 15]. Elazary also teaches that the robot control method includes selecting an optimal robot operator from the plurality of operators based on the cost and availability of each of the plurality of robot operators, and assigning remote control of the particular robot to the optimal robot operator during performance of the task. The plurality of robot operators also comprises a plurality of human operators for controlling a robot in tasks partly involving human control of the robot, and wherein a cost of each human operator of the plurality of human operators is based on a skill level or expertise level of the human operator in performing said task [Claim 16]. Elazary also teaches that the scheduler would route tasks based on various criteria. For example, the scheduler would route tasks based on operator familiarity, aptitude, access rights, end user preference, time zones, costs and efficiencies, privacy concerns, etc. Additionally, in the event of a fault the scheduler is able to route the task to the best operator or algorithm that is able to handle the particular fault with the required privileges [Column 9, lines 55-67, Column 10, lines 1-9]).
	Regarding Claim 10. Elazory in combination with Berard, Poursohi, and Yamada teaches the robot control method of claim 1.
	Elazary also teaches:
	wherein the selecting an operator comprises selecting, by the processor, the operator from among the applicants based on assistance history information of the applicants (the robot control method includes selecting an optimal robot operator from the plurality of operators based on the cost and availability of each of the plurality of robot operators, and assigning remote control of the particular robot to the optimal robot operator during performance of the task [Claim 15]. The plurality of robot operators also comprises a plurality of human operators for controlling a robot in tasks partly involving human control of the robot, and wherein a cost of each human operator of the plurality of human operators is based on a skill level or expertise level of the human operator in performing said task [Claim 16]. Elazary also teaches that the scheduler would route tasks based on various criteria. For example, the scheduler would route tasks based on operator familiarity, aptitude, access rights, end user preference, time zones, costs and efficiencies, privacy concerns, etc. Additionally, in the event of a fault the scheduler is able to route the task to the best operator or algorithm that is able to handle the particular fault with the required privileges [Column 9, lines 55-67, Column 10, lines 1-9]. These factors, particularly familiarity, require the scheduler to have access to historical information).
	Regarding Claim 12. Elazory in combination with Berard, Poursohi, and Yamada teaches the robot control method of claim 1.
	Elazary also teaches:
	wherein the controlling comprises: 
	transmitting, via the transceiver of the robot, current state information of the robot to the operator; and 
	receiving, via the transceiver of the robot, the control command generated based on the current state information (FIG. 1 shows humans controlling/communicating with the robot or robots to accomplish various tasks, and the modules are used to facilitate communications between the robots, operators, and algorithms as well as secure and monitor the tasks being performed [Column 4, lines 59-65, and Column 5, lines 1-5]. A computer-implemented method for optimally scheduling a plurality of robot operators to remotely control any of a plurality of robots distributed to a plurality of locations, the computer-implemented method comprising: receiving a task for execution by a particular robot of the plurality of robots; issuing to each operator of the plurality of robot operators, a cost and availability request for controlling the particular robot in performance of the task [Claim 15]. The method then comprises receiving from each operator of the plurality of robot operators in response to said issuing, at least cost and availability of each of the plurality of robot operators for controlling the particular robot in performance of the task, selects an optimal robot operator based on said cost and availability of the robot operators, and assigns remote control of the particular robot to the optimal robot operator during performance of the task).
	Regarding Claim 14. Elazory in combination with Berard, Poursohi, and Yamada teaches the robot control method of claim 1.
	Elazary also teaches:
	further comprising determining, by the processor, reliability of the operator based on a subtask performance result of the operator (the robot control method includes selecting an optimal robot operator from the plurality of operators based on the cost and availability of each of the plurality of robot operators, and assigning remote control of the particular robot to the optimal robot operator during performance of the task [Claim 15]. The plurality of robot operators also comprises a plurality of human operators for controlling a robot in tasks partly involving human control of the robot, and wherein a cost of each human operator of the plurality of human operators is based on a skill level or expertise level of the human operator in performing said task [Claim 16]. Elazary also teaches that the scheduler would route tasks based on various criteria. For example, the scheduler would route tasks based on operator familiarity, aptitude, access rights, end user preference, time zones, costs and efficiencies, privacy concerns, etc. Additionally, in the event of a fault the scheduler is able to route the task to the best operator or algorithm that is able to handle the particular fault with the required privileges [Column 9, lines 55-67, Column 10, lines 1-9]. These factors, particularly familiarity and aptitude, require the scheduler to have access to historical information regarding the operator’s subtask performance results).
	Regarding Claim 15. Elazary teaches a robot, comprising: 
	a driver configured to move the robot (The robot hardware in FIG. 8 includes any embodiment that can both sense and manipulate objects around it as well as itself. This includes but is not limited to robotic platforms that are capable of manipulating objects using a robotic arm or are capable of navigating using a mobile platform. The robotic platform does not necessarily need to be mobile or manipulate objects [Column 12, lines 63-67, Column 13, lines 1-2]. This means that the actuators controlled by a human operator could include actuators necessary for driving the robot);
	a processor configured to generate route information of a task of driving to a destination (a robot control method in which a scheduler maps tasks based on a task ID. In one example, a task is mapped to a navigation algorithm which moves the robot autonomously from its current location to a destination given by a parameter [Column 15, lines 34-46]), 
	wherein the processor (the system of Elazory assigns operators based on their skill or expertise level to complete an assigned task [Claim 16], in addition to routing subtasks based on operator familiarity, aptitude, access rights, end user preference, and other qualities [Column 3, lines 28-39], which means that a difficulty level is assigned to a subtask and the skill level of the operator is matched to handle the given task) is configured to perform operations of: 
	generating a plurality of subtasks (tasks can have an established TaskID and then can be made into a sequence of subTaskIDs which can be mapped to operators or a different router [Column 15, lines 18-33] In FIG. 14, Task ID1 maps to a sequence of tasks (subtasks), where the next task to be executed is a navigation task (TaskID2) which moves the robot from its current location to a destination given by a parameter);
	determining a difficulty level of a current subtask of the plurality of subtasks (the system of Elazory assigns operators based on their skill or expertise level to complete an assigned task [Claim 16], in addition to routing subtasks based on operator familiarity, aptitude, access rights, end user preference, and other qualities [Column 3, lines 28-39], which means that a difficulty level is assigned to a subtask and the skill level of the operator is matched to handle the given task); and
	determining an operator to assist in performance of the current subtask according to the difficulty level of the current subtask (a human and robot distributed operating system (HaRD-OS) that efficiently and dynamically connects different human operators and algorithms to multiple remotely deployed robots based on the task(s) that the robots are to complete. Specifically, the HaRD-OS selects a human operator that is best suited to handle a task confronting a robot manually or semi-autonomously or an algorithm that is best suited to handle the task fully autonomously, and the HaRD-OS switches human operators and algorithms as the tasks change and different skills sets are needed to operate the robot. A selected human operator or selected algorithm is permitted limited control over a robot in need of completing a task. The limited control restricts the human operator or algorithm to a certain set of actuators and sensors of the robot needed to complete the task while other actuators and sensors are unusable by that human operator or algorithm for the task [Column 2, lines 21-36]. The HaRD-OS can route subtasks based on operator familiarity, aptitude, access rights, end user preference, time zones, costs, efficiency, latency, privacy concerns, etc. [Column 3, lines 29-31]); and 
	controlling the driver to make the robot drive along the route corresponding to the current subtask according to at least one control command of the operator (the computer-implemented method includes assigning remote control of the particular robot by routing commands from the optimal robot operator [Claim 18]. The HaRD-OS assigns limited control to a selected human operator to a certain set of actuators and sensors of the robot needed to complete the task [Column 2, lines 21-36]. The robot hardware in FIG. 8 includes any embodiment that can both sense and manipulate objects around it as well as itself. This includes but is not limited to robotic platforms that are capable of manipulating objects using a robotic arm or are capable of navigating using a mobile platform. The robotic platform does not necessarily need to be mobile or manipulate objects [Column 12, lines 63-67, Column 13, lines 1-2]. This means that the actuators controlled by a human operator could include actuators necessary for driving the robot),
	wherein the operation of determining an operator comprises operations of: 
	recruiting applicants for the current subtask; and 
	selecting the operator from among the applicants based on reliability of the applicants (a computer-implemented method for optimally scheduling a plurality of robot operators to remotely control any of a plurality of robots distributed to a plurality of locations, the computer-implemented method comprising: receiving a task for execution by a particular robot of the plurality of robots; issuing to each operator of the plurality of operators a cost and availability request for controlling the particular robot in performance of the task; receiving from each operator of the plurality of robot operators in response to said issuing, at least cost and availability of each of the plurality of robot operators for controlling the particular robot in performance of the task; selecting an optimal robot operator from the plurality of robot operators based on said cost and availability of each of the plurality of robot operators; and assigning remote control of the particular robot to the optimal robot operator during performance of the task [Claim 15]. This method involves a plurality of human operators wherein a cost of each human operator is based on a skill level or expertise level of the human operator in performing the task [Claim 16]).
	Elazary does not teach:
	the processor generates route information of a task of driving from a current position,
	wherein the processor is configured to perform operations of:
	generating a plurality of subtasks according to a plurality of route sections comprised in the route information from the current position to the destination, and driving along the route comprises driving along a route section.
	However, Berard teaches:
	the processor generates route information of a task of driving from a current position,
	wherein the processor is configured to perform operations of:
	generating a plurality of subtasks according to a plurality of route sections comprised in the route information from the current position to the destination, and driving along the route comprises driving along a route section (a robot comprising: at least one actuator, a processor configured to execute instructions to perform operations, where the operations comprise obtaining a task-level goal for a robot associated with one or more sub-goals, wherein carrying out an operation in pursuance of a given sub-goal involves controlling at least one actuator of the robot, and wherein accomplishment of the one more sub goals accomplishes the task-level goal [Claim 1]. Berard teaches a movement task that is divided into subtasks in which the movement route is broken into sections, illustrated in FIG. 6A. FIG. 6A shows a robot task of moving to the other side of a closed door, which is broken into sub-goals at 622, 626, and 628 [Column 13, lines 32-41]. These goals include moving to a door, moving through the door, and finishing moving through the door, all of which show that these route sections are divided according to route sections from a current position to the destination).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with the processor generates route information of a task of driving from a current position, wherein the processor is configured to perform operations of: generating a plurality of subtasks according to a plurality of route sections comprised in the route information from the current position to the destination, and driving along the route comprises driving along a route section as taught by Berard so that the system can divide subtasks to be performed while the robot travels towards its destination.
	Elazary also does not teach:
	wherein the processor is configured to perform the operations of:
	determining a difficulty level of a current subtask of the plurality of subtasks in real time during driving a route section corresponding to the current subtask based on driving difficulty of the current subtask and a time delay of the current subtask.
	However, Poursohi teaches:
	wherein the processor is configured to perform the operations of:
	determining a difficulty level of a current subtask of the plurality of subtasks in real time during driving a route section corresponding to the current subtask based on driving difficulty of the current subtask and a time delay of the current subtask (a method and system for distributing tasks among robotic devices, wherein the task may comprise a plurality of subtasks [Column 2, lines 28-32]. Determining a subtask for the device to execute may include selecting a subtask that has a degree of mechanical difficulty inversely proportional to the amount of mechanical component usage of the device [Column 16, lines 35-43]. The robots 402, 404, 406 and 408 of FIG. 4 may perform any number of actions with an area, people, other robots, etc. In one example, each robot 402, 404, 406 and 408 has WiFi or other network based connectivity and will upload/publish data to the cloud 410 that can then be shared with any other robot. In this manner, each robot 402, 404, 406 and 408 shares experiences with each other to enable learned behaviors. For example, the robot 402 may traverse a pathway and encounter an obstacle, and can inform the other robots 404, 406, and 408 (through the cloud 410) of a location of the obstacle, which means that the robots can share information even while driving. Each robot 402, 404, 406, and 408 will have access to real-time up to date data. In another example, the robot 404 can download data indicating images seen by the other robots 402, 406, and 408 to help the robot 404 identify an object using various views (e.g., in instances in which the robots 402, 406, and 408 have captured images of the objects from a different perspective) [Column 9, lines 36-52]. In one example wherein one of the two subtasks may involve a large amount of lifting of heavy objects, and therefore may have a high degree of mechanical difficulty, while the other of the two subtasks may involve traversing a short distance on a smooth path, and therefore may have a low degree of mechanical difficulty (also teaches that the subtask is along a route section corresponding to the current subtask). In the case when robot 564 has an amount of mechanical component usage less than the amount of mechanical component usage of robot 566, or less than the average amount of mechanical component usage of available devices (including robots 562, 566, and 568, for example), the subtask with the high degree of mechanical difficulty may be determined as the subtask for robot 564 to execute [Column 16, lines 17-34]. The method of Poursohi also comprises determining that the second device is unable to execute the first subtask when the second device has not executed the first subtask after a predetermined time [Claim 13]. The subtask parameters may include a subtask execution time, which may define a predetermined time within which the second device is expected to execute the subtask. In this case, when the subtask has not been executed after the predetermined time, the server may determine that the second device is unable to execute the task. In another case, the server may query the second device for a subtask execution update indicating progress of executing the subtask, and determine whether the second device is able to execute the subtask based on a response from the second device [Column 21, line 67, and Column 22, lines 1-10], meaning that the system adjusts the difficulty level of a task based on any time delays).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with wherein the processor is configured to perform the operations of: determining a difficulty level of a current subtask of the plurality of subtasks in real time during driving a route section corresponding to the current subtask based on driving difficulty of the current subtask and a time delay of the current subtask as taught by Poursohi so as to allow the robot to determine the difficulty of a subtask as it is driving in case a factor of the task changes and alters the difficulty level.
	Elazary in combination with Poursohi also do not each:
	the time delay is a time delay level.
	However, Yamada teaches:
 	the time delay is a time delay level (a robot with a processor that sends job completion time information when a job is completed from a monitored device to a terminal device to display the job completion information [paragraph 161]. When a specific event causing a change in the time until job completion occurs (a specific event producing a difference between the expected job completion time information and the actual time when the job will be completed) on the monitored device, the processor sends the job completion time information to the terminal device by push notification. This push notification is a form of communication in which the sending side sends information without receiving a request from the receiving side [paragraph 161]. This push notification is a form of communication in which the sending side sends information without receiving a request from the receiving side. If correction information is sent from the server system to the terminal device, push notification of the correction information is originated by the server system simply sending the correction information to the terminal device. Change in the time to job completion indicates a delay or an advance in job progress. More specifically, if a change in the time to job completion occurs, the previously expected job completion time information may become disconnected from (different from) the actual time until the job is completed [paragraph 164]. Note that if remaining time information is used as the job completion time information, and the remaining time decreases 5 minutes when the clock counts down 5 minutes, the change in the remaining time changes as expected, and this change is therefore not considered to be a change in the time until job completion as used in this embodiment of the invention, which means that there is a threshold level of time delay that must occur before the time information becomes disconnected from the actual time until the job is completed).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with the time delay is a time delay level as taught by Yamada so that the robot can incorporate errors in travel time into its determination of difficulty levels.
	Regarding Claim 16. Elazory in combination with Berard, Poursohi, and Yamada teaches the robot of claim 15.
	Elazary also teaches:
	wherein the processor is further configured to determine reliability of the operator based on a subtask performance result of the operator (the robot control method includes selecting an optimal robot operator from the plurality of operators based on the cost and availability of each of the plurality of robot operators, and assigning remote control of the particular robot to the optimal robot operator during performance of the task [Claim 15]. The plurality of robot operators also comprises a plurality of human operators for controlling a robot in tasks partly involving human control of the robot, and wherein a cost of each human operator of the plurality of human operators is based on a skill level or expertise level of the human operator in performing said task [Claim 16]. The scheduler would route tasks based on various criteria. For example, the scheduler would route tasks based on operator familiarity, aptitude, access rights, end user preference, time zones, costs and efficiencies, privacy concerns, etc. Additionally, in the event of a fault the scheduler is able to route the task to the best operator or algorithm that is able to handle the particular fault with the required privileges [Column 9, lines 55-67, Column 10, lines 1-9]. These factors, particularly familiarity and aptitude, require the scheduler to have access to historical information regarding the operator’s subtask performance results).
	Regarding Claim 20. Elazory in combination with Berard, Poursohi, and Yamada teaches the robot of claim 15.
	Elazary also teaches:
	wherein the processor is further configured to select an applicant having a highest reliability from among the applicants as the operator (the method includes issuing to each operator of the plurality of robot operators a cost and availability request for controlling the particular robot in performance of the task, and receiving from each operator of the plurality of robot operators in response to said issuing a cost and availability of each of the plurality of robot operators for controlling the particular robot in performance of the task [Claim 15]. Elazary also teaches that the robot control method includes selecting an optimal robot operator from the plurality of operators based on the cost and availability of each of the plurality of robot operators, and assigning remote control of the particular robot to the optimal robot operator during performance of the task. The plurality of robot operators also comprises a plurality of human operators for controlling a robot in tasks partly involving human control of the robot, and wherein a cost of each human operator of the plurality of human operators is based on a skill level or expertise level of the human operator in performing said task [Claim 16]. Elazary also teaches that the scheduler would route tasks based on various criteria. For example, the scheduler would route tasks based on operator familiarity, aptitude, access rights, end user preference, time zones, costs and efficiencies, privacy concerns, etc. Additionally, in the event of a fault the scheduler is able to route the task to the best operator or algorithm that is able to handle the particular fault with the required privileges [Column 9, lines 55-67, Column 10, lines 1-9]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al. US 9457468 B1 (“Elazary”) in view of Berard et al. US 9987745 B1 (“Berard”), Poursohi et al. US 8428777 B1 (“Poursohi”), and Yamada US 20190042170 A1 (“Yamada”) as applied to claim 1 above, and further in view of Yang US 20190224843 A1 (“Yang”).
	Regarding Claim 4. Elazory in combination with Berard, Poursohi, and Yamada teaches the robot control method of claim 1.
	Elazary does not teach:
	wherein the determining a difficulty level comprises: 
	determining, by the processor, a congestion level of the route section corresponding to the subtask; 
	determining, by the processor, the driving difficulty level of the current subtask based on the congestion level; and 
	determining, by the processor, the difficulty level based on the driving difficulty level.
	However, Yang teaches:
wherein the determining a difficulty level comprises: 
	determining, by the processor, a congestion level of the route section corresponding to the subtask; 
	determining, by the processor, the driving difficulty level of the current subtask based on the congestion level; and 
	determining, by the processor, the difficulty level based on the driving difficulty level (a method of operating an airport robot in which a server may set the movement path in order for a plurality of airport robots to shuttle through the movement path [paragraph 88]. An application processor (AP) of the airport robot may sense voices of persons through a microphone board while driving [paragraph 123]. The AP of the robot may acquire area information, which is difficult to move like cleaning or constructing, as information about adjacent places while driving [paragraph 124]. The server communicating with the robot and shown in FIG. 3 at numeral 300 may acquire in-airport area-based congestion information from the information about the adjacent place received from the airport robot. The in-airport area-based congestion information acquired by the server may be as illustrated in FIG. 11A. That is, the server may acquire position information about a movement prohibition area. The movement prohibition area may denote an area where it is difficult to move due to being crowded with persons or due to a cause such cleaning or construction [paragraph 133]. Selecting areas where the robot or robots are prohibited from moving due to difficulty also reads on a difficulty level, wherein an area that the robot can move has a difficulty of 0, and an area that the robot cannot move has a difficulty of 1).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with wherein the determining a difficulty level comprises: determining, by the processor, a congestion level of the route section corresponding to the subtask; determining, by the processor, the driving difficulty level of the current subtask based on the congestion level; and determining, by the processor, the difficulty level based on the driving difficulty level as taught Yang so as to allow the robot to factor the congestion level of a route section when determining the difficulty level of a subtask.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al. US 9457468 B1 (“Elazary”) in view of Berard et al. US 9987745 B1 (“Berard”), Poursohi et al. US 8428777 B1 (“Poursohi”), Yamada US 20190042170 A1 (“Yamada”) and Yang US 20190224843 A1 (“Yang”) as applied to claim 4 above, and further in view of Sinyavskiy et al. US 20180319015 A1 (“Sinyavskiy”).
	Regarding Claim 5. Elazory in combination with Berard, Poursohi, Yamada, and Yang teaches the robot control method of claim 1.
	Elazary does not teach:
	wherein the determining a congestion level comprises determining, by the processor, the congestion level of the route section by using a learning model based on an artificial neural network.
	However, Sinyavskiy teaches:
	wherein the determining a congestion level comprises determining, by the processor, the congestion level of the route section by using a learning model based on an artificial neural network (a mobile robot depicted in FIG. 1 that may be configured with an adaptive controller in accordance with one or more implementations of a learning apparatus shown in FIGS. 4A and 4B, which includes an adaptive predictor at numeral 422 [paragraph 68]. This predictor can be a neural network [paragraph 381]. The robot can be trained to follow a trajectory with a constant linear velocity, and then include costs of predicting angular velocity. If the robot is tasked with obstacle avoidance with backing up from obstacles, then predicting of linear velocity may contribute to the costs [paragraph 93]. In some implementations, the predictor learning process may be configured to detect targets and/or obstacles based on sensory input [paragraph 154]. This means a neural network is used in determining the amount of obstacles in a route section).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with wherein the determining a congestion level comprises determining, by the processor, the congestion level of the route section by using a learning model based on an artificial neural network as taught by Sinyavskiy so as to allow the robot to use a neural network for learning and adapting its task and path planning. 
	Elazary in combination with Sinyavskiy does not teach:
	Wherein the determining a congestion level comprises determining the congestion level of the route section.
	However, Yang teaches:
	Wherein the determining a congestion level comprises determining the congestion level of the route section (a method of operating an airport robot in which a server may set the movement path in order for a plurality of airport robots to shuttle through the movement path [paragraph 88]. An application processor (AP) of the airport robot may sense voices of persons through a microphone board while driving [paragraph 123]. The AP of the robot may acquire area information, which is difficult to move like cleaning or constructing, as information about adjacent places while driving [paragraph 124]. The server communicating with the robot and shown in FIG. 3 at numeral 300 may acquire in-airport area-based congestion information from the information about the adjacent place received from the airport robot. The in-airport area-based congestion information acquired by the server may be as illustrated in FIG. 11A. That is, the server may acquire position information about a movement prohibition area. The movement prohibition area may denote an area where it is difficult to move due to being crowded with persons or due to a cause such cleaning or construction [paragraph 133]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with wherein the determining a congestion level comprises determining the congestion level of the route section as taught by Yang so as to allow the robot to factor the congestion level of a route section when determining the difficulty level of a subtask.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al. US 9457468 B1 (“Elazary”) in view of Berard et al. US 9987745 B1 (“Berard”), Poursohi et al. US 8428777 B1 (“Poursohi”), and Yamada US 20190042170 A1 (“Yamada”) as applied to claim 11 above, and further in view of Bruemmer et al. US 20080009969 A1 (“Bruemmer”).
	Regarding Claim 13. Elazary in combination with Berard, Poursohi, and Yamada teaches the control method of claim 11.
	Elazary does not teach:
	wherein the controlling comprises: 
	checking, by the processor, whether the driving according to the control command of the operator is safe; and 
	determining, by the processor, whether to drive according to the control command depending upon the checked result.
	However, Bruemmer teaches:
	wherein the controlling comprises: 
	checking, by the processor, whether the driving according to the control command of the operator is safe; and 
	determining, by the processor, whether to drive according to the control command depending upon the checked result (a robot that may be operated manually by a remote operator, but can also feature a safe mode, wherein the robot may be equipped with a level of initiative that prevents the operator from causing the robot to collide with obstacles [paragraph 167]. The system is shown in FIG. 1 featuring a processor at 120 which can execute the software processes that may be performed by the robot platform or robot controller [paragraph 72]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with wherein the controlling comprises: checking, by the processor, whether the driving according to the control command of the operator is safe; and determining, by the processor, whether to drive according to the control command depending upon the checked result as taught by Bruemmer so as allow the robot to avoid moving under the operator’s instructions when doing so would cause the robot to collide with an object.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al. US 9457468 B1 (“Elazary”) in view of Berard et al. US 9987745 B1 (“Berard”), Poursohi et al. US 8428777 B1 (“Poursohi”), and Yamada US 20190042170 A1 (“Yamada”) as applied to claim 11 above, and further in view of Otsuki et al. US 20190314996 A1 (“Otsuki”).
	Regarding Claim 17. Elazary in combination with Berard, Poursohi, and Yamada teaches the robot of claim 15.
	Elazary does not teach:
	wherein the processor is further configured to provide a reward according to a subtask performance result of the operator.
	However, Otsuki teaches:
	wherein the processor is further configured to provide a reward according to a subtask performance result of the operator (Otsuki teaches a control device comprising a machine learning device that includes a state observation unit that observes component arrangement data representing an arrangement of the components on a component serving place, component data representing information of the components, and operator status data representing status information of an operator who assembles a product with the components, as state variables representing a current state of an environment, and a determination data acquisition unit that acquires product quality determination data for determining quality of a product assembled by an operator, and a learning unit that includes a reward calculation unit that obtains reward related to the suitability determination result, and a value function update unit that updates a function representing a value of an arrangement of the components on the component serving place with respect to information of the components used for assembling the product and status information of the operator, by using the reward, and the reward calculation unit imparts higher reward as quality of the product is higher [Claims 1 and 2]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robot control method of Elazary with wherein the processor is further configured to provide a reward according to a subtask performance result of the operator as taught by Otsuki so as to allow the system to reward an operator who performs well, and adjust the reward in proportion to the quality of the operator’s performance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664